           Case 1:21-cv-06767-LTS Document 2 Filed 08/13/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JACOB ANDREW BERGERON,

                              Petitioner,                           21-CV-6767 (LTS)
                      -against-                           ORDER DIRECTING ORIGINAL
                                                        SIGNATURE AND IFP APPLICATION
DIANNE DAVIS, et al.

                              Respondents.

LAURA TAYLOR SWAIN, Chief United States District Judge:

       Petitioner, proceeding pro se, brings this petition for a writ of habeas corpus. He

submitted the petition without a signature and without payment of the $5.00 filing fee or a

request for authorization to proceed in forma pauperis (IFP), that is, without prepayment of fees.

The Court directs Petitioner to complete and submit a declaration form attesting he is the person

bringing this action, and either pay the filing fee or complete and submit an IFP application

within thirty days.

       Rule 11(a) of the Federal Rules of Civil Procedure provides that “[e]very pleading,

written motion, and other paper must be signed by at least one attorney of record in the attorney’s

name – or by a party personally if the party is unrepresented.” See also Local Civil Rule 11.1(a).

The Supreme Court has interpreted Rule 11(a) to require “as it did in John Hancock’s day, a

name handwritten (or a mark handplaced).” Becker v. Montgomery, 532 U.S. 757, 764 (2001). In

addition, to proceed with a petition for a writ of habeas corpus in this Court, a petitioner must

pay a $5.00 filing fee or submit an IFP application. See 28 U.S.C. §§ 1914, 1915.

       To cure the petition’s lack of signature, within thirty days of the date of this order

Petitioner is directed to complete, sign, and submit to the Court a declaration form in which he
           Case 1:21-cv-06767-LTS Document 2 Filed 08/13/21 Page 2 of 2




attest that he is the party who brings this action. Petitioner is further directed to either pay the

$5.00 filing fee for a habeas corpus action or complete and submit the attached IFP application.

        A declaration form and IFP application are attached to this order. If Petitioner submits the

documents, each should be labeled with docket number 21-CV-6767 (LTS). If the Court grants

the IFP application, Petitioner will be permitted to proceed without prepayment of fees. See 28

U.S.C. § 1915(a)(1).

                                           CONCLUSION

        Petitioner is directed to complete and submit the attached declaration and either pay the

$5.00 filing fee or complete and submit the attached IFP application within thirty days. No

summons shall issue at this time. If Petitioner complies with this order, the case shall be

processed in accordance with the procedures of the Clerk’s Office. If Petitioner fails to comply

with this order within the time allowed, the action will be dismissed.

        The Clerk of Court is directed to mail a copy of this order to Petitioner and note service

on the docket.

        The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

 Dated:    August 13, 2021
           New York, New York

                                                          /s/ Laura Taylor Swain
                                                                LAURA TAYLOR SWAIN
                                                            Chief United States District Judge




                                                   2
